t c memo united_states tax_court martin r dingman petitioner v commissioner of internal revenue respondent docket no 17453-09l filed date martin r dingman pro_se ann l darnold for respondent memorandum findings_of_fact and opinion marvel judge respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to collect by levy additions to tax 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure monetary amounts have been rounded to the nearest dollar under sec_6651 for fraudulent_failure_to_file federal_income_tax returns for pursuant to sec_6330 petitioner timely filed a petition seeking review of respondent’s determination to proceed with the proposed levy the issue for decision is whether respondent may proceed with the proposed levy however because petitioner contends that respondent did not timely assess the sec_6651 addition_to_tax for any of the years at issue we must examine whether and when petitioner filed his delinquent returns for findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioner resided in missouri when he filed his petition petitioner failed to timely file his federal_income_tax returns at some point before the criminal_investigation_division cid of the internal_revenue_service irs initiated a criminal tax investigation against petitioner petitioner retained attorneys gerald m handley mr handley and mark a thornhill mr thornhill to represent him in connection with the investigation which apparently focused on petitioner’s failure_to_file returns during the criminal investigation a paid return preparer connie henderson of rsm mcgladrey inc prepared federal_income_tax returns for petitioner using a filing_status of married filing separate for each of the years which she signed on date petitioner signed the returns and on date mailed the returns and checks to pay the federal_income_tax liabilities reported on the and returns to mr handley who received the package on date petitioner’s counsel had regular meetings with the cid during the criminal investigation sometime before date petitioner’s counsel delivered a package containing petitioner’s federal_income_tax returns and checks to pay petitioner’s and tax_liabilities as shown on the and returns to the office of the cid the irs office that was handling the investigation of petitioner on date respondent posted payments of dollar_figure and dollar_figure to petitioner’s tax accounts for and respectively the posted amounts equaled the amounts of the checks delivered to the cid to pay the tax reported due on petitioner’s and returns the date entries on the transcripts of petitioner’s and tax accounts show code advance_payment of deficiency and confirm that the irs had received and deposited petitioner’s checks and credited petitioner’s accounts for the payments 2the transcripts of petitioner’s tax accounts also show entries with code amended_return filed that are continued on date respondent posted payments of dollar_figure dollar_figure and dollar_figure to petitioner’s tax accounts for and respectively the payments for which petitioner delivered to the irs sometime between february and date are identified with code advance_payment of deficiency cash bond credit these payments equal the amounts of tax due that petitioner reported on his returns on date respondent assessed additions to tax under sec_6651 for fraudulent_failure_to_file returns for continued dated date lastly the transcripts show an entry for each year with code assessment statute expir date extended to 3the certified transcripts of petitioner’s tax accounts for that were introduced by respondent and admitted into evidence contain no entries reflecting that the delinquent returns were filed that the tax_liabilities shown on the delinquent returns were assessed or that the payments reflected above were credited against any assessments the certified transcripts also do not contain any entries showing that notices of deficiency were mailed to petitioner for the uncertified internal transcripts of petitioner’s tax accounts for that were introduced by petitioner and admitted into evidence appear to contain more information but respondent does not explain which codes in those transcripts reflect the filing of the returns the assessments or the crediting of the payments against assessments respondent concedes that he failed to provide petitioner with notice_and_demand of the assessments of additions to tax as required by sec_6303 on a date that does not appear in the record but which was not later than date petitioner was charged in a criminal information with two counts of willfully failing to file tax returns for and under sec_7203 on date petitioner executed a plea agreement pursuant to rule of the federal rules of criminal procedure the plea agreement 4respondent assessed the additions to tax as follows year amount dollar_figure big_number big_number big_number big_number 5each certified transcript of petitioner’s tax accounts for bears the following notation no notices to the taxpayer ci is working this fraud case sec_6651 f we infer from the entries in the certified transcripts that the cid had assumed control_over the processing of petitioner’s case during the pendency of the criminal investigation we also infer that the cid instructed irs personnel not to issue otherwise required notices that would have informed petitioner that the sec_6651 addition_to_tax had been assessed for see infra pp no one from respondent’s cid testified at trial or provided information during the sec_6330 hearing in petitioner’s words when my most recent attorney mr thornhill tried to work with the criminal_investigation_division he was told very abruptly that they were very sorry but they could not get involved with the appeals case the parties stipulated that because respondent failed to send petitioner notice_and_demand of the assessments of additions to tax under sec_6651 statutory interest had not begun to accrue recited that petitioner would plead guilty to the two-count information and that by entering into the plea agreement petitioner admitted that he knowingly committed the offenses and was in fact guilty of the offenses the plea agreement also stated in pertinent part as follows the parties agree that the defendant has paid federal taxes and sic totaling dollar_figure for tax years through and the defendant will receive proper credit for these payments the parties further agree to the assessment of tax in the amounts not to exceed those reported on the tax returns filed by the defendant for tax years through emphasis added petitioner entered a guilty plea in accordance with the plea agreement which was accepted by the u s district_court for the western district of missouri southern division and he was sentenced in date on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing final notice for on or about date petitioner timely mailed a form request for a collection_due_process or equivalent_hearing on the form petitioner stated that he disagreed with the proposed levy because he owed no tax or penalty attached to the form was a letter explaining petitioner’s disagreement with the proposed levy petitioner denied receiving any notices regarding taxes due 6mr thornhill wrote the letter on petitioner’s behalf petitioner also stated in the letter that he had paid all income taxes due for and that any claim for additional taxes penalties and interest was barred by the statute_of_limitations petitioner also stated that respondent had used an incorrect address for him even though he had provided his new address to respondent in various documents including the federal_income_tax returns he had filed in and in later years petitioner’s case was assigned to settlement officer sheila d jenkins ms jenkins on date ms jenkins wrote in her activity record that the case had been assigned for the assistance of an appeals officer appeals officer maria a frazier ms frazier reviewed the case and prepared a case memorandum ms frazier wrote in the memorandum that it was not clear whether petitioner had been notified of the assessments she also stated that it was not clear whether any returns had been processed on the basis of the entries with code assessment statute expir date extended to on petitioner’s accounts ms frazier determined that petitioner had signed an extension agreement8 extending the period of 7although respondent sent the final notice to petitioner’s old address the postman handed it to petitioner 8throughout the administrative_proceeding at trial and in filings with this court the parties have referred to the form that petitioner allegedly signed as a period of limitations extension an extension or a waiver the forms generally used to obtain an individual taxpayer’s consent to extend the period continued limitations to date she stated that since an extension was signed there had to be a statute of limitation that was triggered with either a filing of the return or an agreement of some kind and concluded that the assessments were timely on date ms jenkins sent petitioner a letter scheduling a telephone hearing for date ms jenkins advised petitioner that if he wanted to propose alternative collection methods he should submit a completed form 433-a collection information statement for wage earners and self- employed individuals and or form 433-b collection information statement for businesses and supporting documents including proof of estimated_tax payments and he should file all federal_income_tax returns due ms jenkins also stated that respondent had investigated the assessments of the additions to tax9 and determined that they were timely ms jenkins commented as follows the irs does in fact usually give persons notice of an assessment being made however the assessment can be made continued of limitations on assessment are form_872 consent to extend the time to assess tax and form 872-a special consent to extend the time to assess tax we refer to the form as an extension agreement in this opinion in accordance with the term used by respondent’s employees in processing petitioner’s case 9during the sec_6330 proceeding and in filings with this court the parties have referred to the sec_6651 addition_to_tax as a penalty without notification as long as it is within the statute_of_limitations on date mr thornhill and ms jenkins spoke on the telephone mr thornhill reiterated that petitioner did not recall executing an extension agreement mr thornhill requested a copy of all extension agreement documents that respondent believed petitioner had executed and a copy of any letter that respondent had allegedly sent petitioner regarding the assessments mr thornhill and ms jenkins agreed to postpone the sec_6330 telephone hearing until date the telephone hearing scheduled for date was held as scheduled during the hearing mr thornhill reiterated petitioner’s position that the assessments of the additions to tax under sec_6651 were time barred and that petitioner had not received any notices from respondent regarding the unpaid additions to tax ms jenkins advised mr thornhill that petitioner’s accounts had been referred to the examination_division to determine the correctness of the assessments she stated that in the process of that investigation respondent had determined that the assessments were timely because petitioner had extended the period of limitations on collection and assessment to date ms jenkins informed mr thornhill that respondent had attempted without success to find the extension agreement that she maintained petitioner had signed ms jenkins advised mr thornhill that the case would be reviewed further before a final_determination on date mr thornhill and ms jenkins held a followup telephone conversation regarding the existence of any extension agreement on date ms jenkins and mr thornhill held another telephone conference ms jenkins stated that the case had been reviewed by an appeals officer and the assessed additions to tax would not be abated mr thornhill asked to speak with the appeals team manager jean fuentes ms fuentes on date ms fuentes conducted a conference with mr thornhill ms fuentes explained that the assessments dated date were timely because petitioner had filed his returns on march dollar_figure she also stated that because petitioner had failed to provide documents requested in the date letter no collection alternatives could be considered on date respondent sent petitioner the notice_of_determination in the notice_of_determination respondent stated that based upon the best available information the requirements of various applicable law and administrative procedures have been met respondent stated that petitioner had failed to present a 10certified transcripts in the record reflect that the sec_6651 additions to tax for the years at issue were assessed on date not date as stated by ms fuentes and as later stated in the notice_of_determination we find that the assessment_date was date viable collection alternative and that the decision to proceed with collection by levy was appropriate in the attachment to the notice_of_determination respondent concluded that petitioner had extended the period of limitations to date the appeals_office also determined that the date assessments were timely because petitioner had filed his returns on date petitioner did not execute an extension agreement or any other document that extended the applicable_period of limitations petitioner filed his returns for no later than date when the checks that were delivered with the returns to the cid were credited to petitioner’s and accounts i statutory framework opinion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment is made sec_6330 provides that no levy may be made on any property or rights to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person requests a hearing a hearing shall be held before an impartial officer_or_employee of the irs office of appeals sec_6330 at the hearing the person may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer may also contest the existence or amount of the underlying tax_liability if he did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following the hearing the appeals_office must determine whether the proposed levy action may proceed the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by the appeals_office in connection with the sec_6330 hearing where the underlying liability is properly at issue we review the taxpayer’s liability de novo see 114_tc_176 we review all other determinations for abuse_of_discretion 117_tc_183 sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 in his form and during the hearing petitioner questioned whether respondent had made the assessments within the applicable limitations_period the assertion by a taxpayer that the period of limitations has expired constitutes a challenge to the underlying tax_liability 119_tc_140 the underlying liabilities are properly at issue because respondent did not issue notices of deficiency11 and petitioner had no opportunity to dispute the underlying tax_liabilities see sec_6330 accordingly we review de novo the question of whether respondent made the assessment sec_11sec b provides inter alia that an addition_to_tax under sec_6651 is treated as a tax for purposes of the deficiency procedures only to the extent that the addition_to_tax is attributable to a deficiency as defined in sec_6211 petitioner does not suggest that the additions to tax under sec_6651 in this case are attributable to a deficiency and on the basis of our finding that petitioner filed delinquent returns for and made the described tax_payments we agree they are not respondent concedes that petitioner filed delinquent returns for and disputes only the date when the returns were filed the amounts shown as taxes by a taxpayer on filed returns do not constitute deficiencies within the meaning of sec_6211 see 118_tc_537 holding that under sec_6665 the additions to tax under sec_6651 were not attributable to deficiencies when those additions to tax were computed by reference to taxes shown by the taxpayer on his delinquently filed returns within the applicable_period of limitations see sego v commissioner supra pincite generally any reference in the code to tax includes additions to tax additional_amounts and penalties see sec_6665 accordingly we shall apply the limitations provisions of sec_6501 to decide whether the sec_6651 additions to tax were timely assessed sec_6501 generally provides that the amount of any_tax imposed by the code shall be assessed within years after the return was filed in 30_tc_114 we held that the limitations_period begins to run when the taxpayer files a delinquent nonfraudulent return after fraudulently failing to file a timely return the bar of the period of limitations is an affirmative defense and the party raising the defense must specifically plead it and prove it rule sec_39 sec_142 hoffman v commissioner supra pincite petitioner pleaded the defense by claiming that the limitations_period had expired before respondent assessed the additions to tax to prove the defense successfully the taxpayer must establish the filing_date of the returns and that the commissioner assessed the relevant amounts after the expiration of the 3-year period for assessment see hoffman v commissioner supra pincite 101_tc_374 affd without published opinion 40_f3d_385 5th cir if the taxpayer establishes a prima facie case that the applicable_period of limitations has expired and that the commissioner’s assessment is barred the burden of going forward with evidence shifts to the commissioner see hoffman v commissioner supra pincite mecom v commissioner supra pincite the commissioner then must show that the assessment is not barred by the period of limitations under sec_6501 hoffman v commissioner supra pincite mecom v commissioner supra pincite if the commissioner makes such a showing the burden of going forward with the evidence shifts back to the taxpayer hoffman v commissioner supra pincite mecom v commissioner supra pincite notwithstanding the shifting of the burden of going forward the burden of ultimate persuasion remains with the party who pleads the bar of the period of limitations hoffman v commissioner supra pincite ii the parties’ arguments the parties do not disagree about the assessment_date date instead they disagree about the filing_date of petitioner’s delinquent returns petitioner asserts that he filed his returns no later than date when the checks that were delivered with the returns were credited to his and accounts he points to respondent’s records namely uncertified transcripts of his income_tax accounts that were admitted into evidence without objection which confirm that respondent posted petitioner’s payments of his reported liabilities on date petitioner testified at trial that his counsel delivered the checks to pay petitioner’s federal_income_tax liabilities for and with original signed returns for each of the years to the cid petitioner contends that this means that by date at the latest respondent had received the payments for and and the returns and had processed the payments petitioner denies signing any extension agreements extending the period of limitations on assessment or any other documents that would have kept the 3-year limitations_period open beyond date and we accept his testimony on this point as credibledollar_figure respondent’s position during the sec_6330 hearing was different from that asserted during trial and on brief during the sec_6330 hearing respondent contended that the assessments were timely because petitioner executed an extension agreement extending the applicable_period of limitations on assessment before the limitations_period had expired as shown on 12respondent’s records show that petitioner paid his federal_income_tax liabilities in date petitioner testified that he submitted the payments for later in the spring because he did not have the money available to make the payments until then 13respondent’s counsel agrees that petitioner did not execute an extension agreement irs transcripts and because petitioner had filed the returns on date at trial and on brief however respondent abandoned his argument that petitioner had executed an extension agreement extending the period of limitations on assessment and relied only on his contention that petitioner filed his returns on date thereby making the assessment timely respondent relies on the transcripts of petitioner’s tax accounts showing entries with code amended_return filed that are dated date to support his contentiondollar_figure respondent also relies on transcript entries showing that the date payments were posted as advance_payment of deficiency rather than payments accompanying filed returnsdollar_figure respondent therefore claims that the appeals_office correctly determined the assessments were timely after reviewing the record including petitioner’s testimony which we find credible and respondent’s transcript entries regarding the characterization and filing_date of the 14petitioner responds in part by contending that the entries showing that amended returns were filed were in error petitioner contends that he filed original returns not amended returns 15respondent also points to the so-called txmoda transcripts showing that the receipt of payments for and was posted in cycle whereas the entries documenting the submission of the returns were posted in cycle we interpret respondent’s argument to be that because the txmoda transcripts show the returns were processed later than the payments we should find that the returns and the payments were submitted on different dates we decline to make such a finding returns which we do not find credible we find that petitioner’s counsel delivered a package containing petitioner’s fully executed original returns for and checks to pay the and liabilities shown on the and returns to the cid no later than date that finding however is not sufficient standing alone to permit us to conclude that the returns were properly filed we must delve deeper respondent contends that simply delivering returns to an irs office is not sufficient to constitute proper filing respondent relies upon sec_6091 and related regulations to support his argument in anticipation that we might find that petitioner’s counsel delivered the returns and checks to the cid office handling petitioner’s criminal investigation respondent also relies on a line of cases holding that the delivery of a return to the wrong irs representative or office is not a return filing and does not cause the applicable_period of limitations on assessment to begin to run respondent explains that if the returns were not delivered to the correct irs office and to an irs employee with authority to accept returns for filing on or before date the 3-year limitations_period did not start to run on that date respondent also argues that delivery of returns to the cid was not a proper filing because special agents of the cid were not specifically authorized to accept returns for filing iii applicable law governing return filing in as discussed above sec_6501 provides that the amount of any_tax imposed by the code shall be assessed within years after the return was filed sec_6501 does not define the word filed but under pertinent caselaw the general_rule is that a return is filed when it is receiveddollar_figure 241_us_73 131_tc_239 generally a limitations_period runs against the united_states only when they assent and upon the conditions prescribed 281_us_245 for a taxpayer to secure the benefit of a limitations_period bar there must be ‘meticulous compliance by the taxpayer with all named conditions ’ 96_tc_802 quoting lucas v pilliod lumber co supra pincite one such requirement is that a return be filed at the designated place of filing returns see id pincite sec_6091 provides that when not otherwise provided for by this title the secretary shall by regulations prescribe the place for the filing of any return sec_6091 provides generally that a person other than a corporation must 16exceptions to the general_rule do not apply here see eg sec_7502 make a return to the secretary17 i in the internal_revenue_district of the taxpayer’s place of residence or ii at a service_center serving such internal_revenue_district as the secretary may prescribe by regulations sec_6091 provides that notwithstanding the above a return to which sec_6091 would apply but for subsection b that is made to the secretary by hand carrying shall under regulations prescribed by the secretary be made to the internal_revenue_district referred to in sec_6091 as in effect for sec_1_6091-1 income_tax regs provides that with an exception not applicable here an income_tax return required under the code or regulations shall be filed at the place for filing specified in the code or if no place is specified the return shall be filed at the place prescribed by regulations sec_1_6091-2 income_tax regs provides that income_tax returns of individuals shall be filed with the district_director for the internal_revenue_district of the taxpayer’s residencedollar_figure sec_1_6091-2 income_tax 17the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 the term delegate means any officer employee or agency of the department of the treasury duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the relevant function sec_7701 18however notwithstanding sec_6091 if instructions applicable to income_tax returns provide that the returns be continued regs provides that returns of individual taxpayers that are filed by hand carrying shall be filed with the district_director or with any person assigned the administrative supervision of an area zone or local office constituting a permanent post of duty within the internal_revenue_district of such director as provided in sec_1_6091-2 income_tax regs see also sec_301_6091-1 proced admin regs a return is considered to be hand carried if it is brought to the district_director by the person required to file the return or other document or by his agent such as the taxpayer’s attorney or a member of the taxpayer’s family see sec_301_6091-1 proced admin regs although sec_6091 and the regulations thereunder as in effect for authorized returns to be filed with the district_director or_his_delegate that direction had been rendered obsolete with the restructuring of the irs pursuant to the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_689 that act required the commissioner to develop and implement a plan to reorganize the irs id the new organizational structure became effective on date see i r s news_release ir-2000-67 sept continued filed with a service_center the returns must be filed in accordance with those instructions see sec_1_6091-2 income_tax regs as a result of the reorganization the irs replaced the national regional and district structure with organizational units serving particular industries and groups of taxpayers with similar needs see id despite these comprehensive organizational changes in regulations under sec_6091 continued to refer to officials whose positions had been eliminated and to offices that had been eliminated as a result of the reorganization leaving taxpayers with little or no effective regulatory guidance regarding important requirements affecting their return filing obligationsdollar_figure in early the commissioner issued notice_2003_19 2003_1_cb_703 notice advising taxpayers of the proper addresses for filing documents with the irs including with respect to offices or officials that no longer exist as part of the reorganization in the notice the commissioner acknowledged that the office of district_director was an outdated place of filing according to the notice to file returns under sec_6091 returns should be mailed to the address specified in the 19irs deleg order formerly irs deleg order rev internal_revenue_manual irm pt dollar_figure date titled authorization to perform functions of the commissioner provides that the authority to take actions previously delegated to district directors is delegated to assistant deputy commissioners division commissioners chiefs and directors submission processing field compliance services field and accounts management field form or instructions notice_2003_19 2003_1_cb_707 the notice also stated that hand-carried returns should be filed with the local service office id section of the notice titled obtaining information for location of service offices where elections statements returns and other documents can be filed by personal delivery provides that taxpayers required to file elections statements returns and other documents who are permitted to file by personal delivery with a service office may obtain information regarding the location of the nearest service office by calling the service’s toll-free number id pincite the notice was effective for documents filed on or after date see id it was not until date that the department of the treasury amended sec_1_6091-2 income_tax regs to reflect the changes in the irs organizational structure and to explain how they affected the filing of returns see t d 2004_2_cb_669 according to the preamble these final regulations replace obsolete references to irs organizations and 20as part of the overall reorganization starting in the irs reorganized its service_center operations i r s news_release ir-2000-61 date in the light of these changes in the service_center operations that spanned more than years in date the irs issued a news_release reminding taxpayers that they would be sending their returns to service centers different from those used the previous year i r s news_release ir-2003-10 date the news_release explained where the returns should be mailed depending on the taxpayer’s residence see id but it contained no instructions for taxpayers who preferred to file returns by hand delivery titles with updated references that are sufficiently flexible to take into account future changes to irs structure or operations id pincite the preamble provided that the amended regulations specify the place of filing hand-carried21 returns in a manner consistent with the notice see id pincite sec_1_6091-2 income_tax regs as amended by t d c b pincite provides that individual income_tax returns must be filed with any person assigned the responsibility to receive returns at the local internal_revenue_service office that serves the legal residence of the person required to make the return sec_1_6091-2 income_tax regs as amended by t d c b pincite addresses returns filed by hand carrying and provides that returns of persons other than corporations which are filed by hand carrying shall be filed with any person assigned the responsibility to receive hand-carried returns in the local internal_revenue_service office respondent contends that because the amendments to sec_1_6091-2 income_tax regs made no substantive 21although the preamble states that the amendment concerns the filing of hand-carried returns see t d 2004_2_cb_669 the amendment also affected sec_1_6091-2 income_tax regs which contains general provisions on return filing compare sec_1_6091-2 income_tax regs stating that the returns shall be filed with a district_director with sec_1_6091-2 income_tax regs as amended by t d 2004_2_cb_669 stating that the returns shall be filed with any person assigned responsibility to receive returns at the local irs office changes to the taxpayer’s ability to file a return by hand carrying it to a local irs office as stated in the preamble see t d c b pincite it is appropriate to treat amended sec_1_6091-2 income_tax regs as the relevant authority with respect to the issue of whether petitioner’s counsel delivered the returns to the appropriate irs employee we disagree there is no provision in t d c b pincite that gives amended sec_1_6091-2 income_tax regs retroactive effect and respondent has cited no authority for the proposition that amended sec_1_6091-2 income_tax regs controls or should control the filing of an individual_income_tax_return in to summarize in the first months of the only relevant guidance to a taxpayer regarding the filing of his return was the guidance provided by sec_6091 obsolete regulations and any instructions for specific returns the notice which the irs issued in early to temporarily fill the information gap created by the reorganization was effective for documents filed after date and did not apply to returns delivered to the irs before the effective date the amended regulations under sec_6091 were not promulgated until and did not apply to returns filed in iv analysis the record does not establish exactly how or when petitioner’s counsel delivered the package of returns and checks to the cid in the normal case such a gap in the record would dictate that the taxpayer who has the burden_of_proof on the limitations issue must lose this is not the normal case however although the record is not clear regarding the details of the delivery of the tax_return package to the irs the record clearly establishes two important facts the tax_return package was delivered to the irs no later than date and the package was received by an irs office that had the authority to process its contents we know these facts because the income_tax transcripts in the record confirm that the checks to pay petitioner’s and tax_liabilities as reported on petitioner’s and returns were processed deposited and ultimately credited to petitioner’s and accounts on date although the transcripts are less clear about the processing of the returns the transcripts also show that returns of some kind were processed on date as amended_return filed because the only returns petitioner submitted to the irs were his original delinquent returns we assume for purposes of this analysis that the returns processed as amended returns were really petitioner’s original returns respondent did not introduce any evidence to explain the amended_return filed entries on the transcripts or the lack of any entry with respect to the original returns as stated earlier petitioner has the burden_of_proof regarding the limitations issue and the initial burden of production petitioner carried his initial burden of production by introducing credible_evidence that his attorney delivered a package containing his original returns and checks to pay his and tax_liabilities to the irs and by introducing irs transcripts confirming that the irs had received the package and actually processed at least some of its contents the earliest processing date date appearing on the transcripts gives rise to an inference that an irs office with authority to receive and process the documents had received the returns and checks by that date consequently the burden of producing evidence shifted to respondent respondent called no witnesses and introduced no exhibits other than a few stipulated exhibits and certified transcripts with respect to the allegedly unpaid liabilities for each of the years that are the subject of this proceeding the transcripts contain substantially the same entries one entry on each of the transcripts reflects that a fraud_penalty was assessed on date the rest of the entries are largely uninformative and require us to guess at their meanings eg claim pend in error and litigation the certified transcripts which do not purport to be the type of income_tax transcripts that would show the history of petitioner’s income_tax accounts for contain no indication that petitioner filed original returns for that the tax reported on the returns was assessed or that payments of the reported tax were credited to petitioner’s accounts however each of the transcripts contains the following entry no notices to the taxpayer ci is working this fraud case sec_6651 f respondent had the obligation to produce evidence that demonstrated petitioner did not effectively file his return until date respondent did not do so the only evidence in the record regarding the receipt and processing of the package that petitioner’s counsel delivered to the irs is the evidence gleaned from irs transcripts those transcripts establish that the package was received no later than date when the payments of petitioner’s and tax_liabilities as reported on petitioner’s original returns for those years by checks included in the package were posted to petitioner’s accounts ordinarily the commissioner’s failure to counter taxpayer’s credible_evidence would be fatal to the commissioner’s position respondent seeks to avoid such a result by contending that petitioner failed to meticulously comply with the filing_requirements respondent relies on a line of cases to support his argument see 139_f2d_865 4th cir affg a memorandum opinion of this court 127_f2d_645 6th cir affg 42_bta_18 64_f2d_506 6th cir affg 23_bta_605 winnett v commissioner t c pincite 78_tc_412 allnutt v commissioner tcmemo_2002_311 affd 523_f3d_406 4th cir friedmann v commissioner tcmemo_2001_207 affd 80_fedappx_285 3d cir green v commissioner tcmemo_1993_152 affd without published opinion 33_f3d_1378 5th cir metals refining ltd v commissioner tcmemo_1993_115 harrod v commissioner tcmemo_1961_300 kotovic v commissioner tcmemo_1959_177 kraus v united_states aftr 2d pincite9 ustc par at big_number big_number e d n y 166_fsupp_202 d md levert v united_states no bankr n d ohio most of the cases on which respondent relies involved a situation where the taxpayer submitted returns to an irs office and or to an irs employee contrary to the specific guidance set forth in sec_6091 and related regulations see eg winnett v commissioner supra espinoza v commissioner supra pincite allnutt v commissioner supra friedmann v commissioner supra metals refining ltd v commissioner supra each of the cases involved an attempted return filing that occurred when irs districts headed by district directors were still in place consequently the regulations under sec_6091 in effect before offered effective guidance regarding the filing of returns see eg espinoza v commissioner supra pincite allnutt v commissioner supra metals refining ltd v commissioner supra levert v united_states supra some of the cases involved attempts by taxpayers to file returns with revenue agents who were handling their cases at a time when the courts concluded that delivering returns to a revenue_agent did not constitute filing of a return see eg o’bryan bros inc v commissioner supra pincite friedmann v commissioner supra metals refining ltd v commissioner supra harrod v commissioner supra kraus v united_states aftr 2d pincite- ustc at big_number big_number none of the cases respondent cites involved an attempt by the taxpayer to file executed original returns with payments and none of the cases involved evidence that the payments made with the returns were actually processed by the irs and credited to the taxpayer’s account some of the cases respondent cites address the taxpayer’s intent to file a return see eg espinoza v commissioner supra pincite allnutt v commissioner supra friedmann v commissioner supra the record supports a conclusion that petitioner clearly intended to file the returns when his counsel submitted them to the cid the returns were accompanied by payment of petitioner’s and federal_income_tax liabilities and were filed at a time when the returns could have been used against petitioner in the criminal investigationdollar_figure we believe that an inference that petitioner intended to file the returns by submitting them to the cid is warranted on the record before us respondent also attempts to convince us that the cid had no authority in to accept returns for filing respondent relying on some of the cases cited above contends that special agents of the cid like revenue agents had not been specifically delegated authority to accept returns for filing and that therefore the delivery of the package of the returns and the checks to the cid was not a proper filing 22submitting returns while a criminal investigation is ongoing can have very serious and adverse consequences for the taxpayer and is not undertaken lightly see eg 348_us_147 prior tax returns sufficiently corroborated the taxpayer’s statements as to his financial history and the opening net_worth united 610_f2d_548 8th cir prior returns relevant to a determination of the taxpayer’s state of mind for establishing willfulness which is an essential element of the crime of failure_to_file an income_tax return under sec_7203 malnik v commissioner tcmemo_1985_467 a criminal investigation expanded to after the taxpayer filed his return during a criminal investigation we cannot and need not draw such a conclusion on the facts of this case for several reasons first respondent did not prove that special agents had not been delegated authority to accept returns for filing in in fact respondent did not introduce any evidence regarding the irs employees who were authorized in to receive returns on behalf of the irs second the commissioner has recognized in at least one instance that a specific delegation of authority to receive returns for filing is not necessary as long as a de_facto delegation of authority exists in the commissioner’s office_of_chief_counsel issued chief_counsel_advice cca date the cca recognized a revenue officer’s authority to receive delinquent returns for filing even though there was no specific delegation_order permitting revenue officers to do so see cca date in the cca the office_of_chief_counsel concluded that a delegation of authority may take many forms including functional statements in position descriptions id respondent did not introduce the position description of a special agent23 or any other evidence to support his arguments the third reason for rejecting respondent’s argument is really a corollary of the second reason and relates to the 23respondent cites individual occupational requirements for the position of a criminal investigator for the department of the treasury but refers to it as a position description general authority of the cid over criminal investigations of taxpayers and related civil matters as noted previously each of the plain-english transcripts in the record contains the following notation no notices to the taxpayer ci is working this fraud case sec_6651 f respondent did not introduce any evidence to explain the entries however the irm as in effect in contemplated that the cid could receive delinquent returns and was entitled to instruct irs employees regarding the processing of delinquent returns and payments part of the irm described the control function of the fraud detection center fdc whose primary responsibilities were to identify refund fraud and provide support for the criminal investigation field offices see administration irm cch pt date the irm stated that the fdc was to notify the cid field_office when an irs campus received amended or delinquent returns for accounts under the control of the cid see id pt date the irm also stated the fdc will process amended returns delinquent returns and advance_payments submitted to the fdc from the ci field_office for accounts under ci control based on instructions dollar_figure see id pt emphasis supplied we have found nothing in the code or the regulations that would authorize the cid to prevent or delay the processing of delinquent original returns filed by a taxpayer during the pendency of a criminal tax investigation within its jurisdiction the above-described irm provisions however appear to acknowledge the ability of the cid to control cases under investigation and to provide instructions regarding the processing of delinquent returns and payments see eg id id pt set against this background is evidence that original returns petitioner filed were not timely processed and that the processing of the returns was inexplicably characterized in the irs’ records as the processing of amended returns these anomalies deserved an explanation but none was forthcoming although respondent could have called a representative of the cid office that was responsible for the investigation of petitioner or other irs employees to testify regarding the receipt and processing of petitioner’s delinquent returns respondent chose 24the general instructions for processing original delinquent returns stated that before processing those returns the irs’ statute function had to determine whether the cid had requested the service_center to control the taxpayer’s account see administration irm cch pt date if so in certain circumstances the irs’ statute function should have referred cases to cid for the processing instructions id pt not to do so respondent’s failure to introduce evidence within his control gives rise to an inference that the evidence would have been unfavorable see 6_tc_1158 affd 162_f2d_513 10th cir moreover we have held that if a taxpayer submits a return to a person who is not authorized to accept the return for filing and the return is then forwarded to the correct irs office the period of limitations commences when the office designated to receive the return actually receives it see winnett v commissioner t c pincite holding that for purposes of determining the beginning of the period of limitations a return is deemed filed when it is received by the revenue office designated to receive such return allnutt v commissioner tcmemo_2002_311 returns deemed filed when the district director’s office stamped them received we have found that petitioner’s counsel delivered the checks along with five returns to the cid of the irs the certified transcripts of petitioner’s tax accounts show that the checks were processed as of date and we therefore infer that the checks and returns were transmitted for processing through internal irs channels accordingly we also conclude that even if the returns were considered filed only when they were received for processing as opposed to when they were delivered to the cid such filing occurred on or before date for the foregoing reasons we find that the package of tax returns and checks was received by an irs office with authority to receive and process the contents of the package no later than date we hold therefore that petitioner effectively filed his returns no later than date it follows then that respondent’s assessments of the sec_6651 additions to tax on date were not made within the applicable 3-year period of limitations and we so find because respondent did not timely assess the sec_6651 additions to tax for respondent is barred from collecting the underlying tax_liabilities at issue here we hold therefore that petitioner does not owe the underlying tax_liabilities at issue and we do not sustain respondent’s proposed collection action in the light of this holding we do not need to address whether the appeals_office abused its discretion in determining to proceed with the levy we have considered all of the arguments raised by either party and to the extent not discussed above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
